Citation Nr: 1029317	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for anemia.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to special monthly pension (SMP) benefits based 
on the need for regular aid and attendance (A&A).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1972 to December 1974.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from March 2005 and 
October 2005 rating decisions by the Roanoke, Virginia Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 2009, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  Anemia was not manifested in service, and is not shown to be 
due to disease or injury that was incurred or aggravated in 
service.  

2.  Diabetes mellitus was not manifested in service or in the 
Veteran's first postservice year, and is not shown to be related 
to his service.  

3.  Hypertension was not manifested in service or in the 
Veteran's first postservice year, and is not shown to be related 
to his service.  

4.  The Veteran is neither blind, nor domiciled in a nursing 
home, and the preponderance of the evidence is against a finding 
that his disabilities render him so helpless as to require the 
regular aid and attendance of another person.  





CONCLUSIONS OF LAW

1.  Service connection for anemia is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).  

2.  Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  

3.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  

4.  The criteria for establishing entitlement to SMP based on the 
need for regular A&A of another person are not met.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist him 
in the development of these claims prior to their initial 
adjudication.  June 2004 and June 2005 letters notified him of 
the evidence necessary to substantiate the claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  A March 2006 letter informed him of 
disability rating and effective date criteria.  He has had ample 
opportunity to respond/supplement the record.  It is not alleged 
that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs), Social Security 
Administration (SSA) records, and pertinent postservice treatment 
records have been secured.  The RO did not arrange to obtain any 
nexus opinions regarding the claims at issue because such action 
was not warranted.  The Board also finds that no additional 
development for a medical opinion or examination is necessary.  
Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is 
necessary in a service connection claim if the evidence of record 
is not sufficient evidence to decide the issue but: (A) Contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and (B) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (C) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease.  Here, there is no medical evidence of the claimed 
disabilities until many years after the Veteran's military 
service.  A medical opinion is not necessary to decide these 
claims, as such opinion could not establish related disease or 
injury in service.  See also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept a medical opinion 
that is based on the appellant's recitation of medical history).  
Absent any competent evidence suggesting that the Veteran's 
claimed disabilities are related to his service, even the "low 
threshold" standard as to when a VA examination is necessary 
outlined by the United States Court of Appeals for Veterans 
Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006) is not met.  Regarding the claim for SMP at the A&A rate, 
the treatment records associated with the claims file (and the 
Veteran's hearing testimony) provide sufficient information to 
allow for proper adjudication of this matter.  There is no 
suggestion that examination might produce findings that would 
alter the determination being made.  VA's duty to assist is met 
as to these matters.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the in-service disease or injury and the present 
disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  38 C.F.R. § 3.303(a); 
Baldwin v. West, 13 Vet. App. 1 (1999).  

Certain chronic diseases (among them hypertension and diabetes 
mellitus) may be presumed to have been incurred or aggravated in 
service if manifested within a specified period of time (one year 
for those listed herein) after discharge from active duty.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.  

Anemia

It is not in dispute that the Veteran has been found to be 
anemic.  However, his STRs are silent for complaints, findings, 
or a diagnosis of anemia.  The earliest clinical notation of 
anemia in the record is in VA records in January 2001.  Hence, 
service connection for anemia on the basis that it became 
manifest in service, and persisted, is not warranted.  

There is no competent evidence in the record that in any way 
relates the Veteran's anemia to his service.  Significantly, when 
anemia was diagnosed in January 2001, the possible etiology was 
considered to be gastrointestinal bleeding, bone marrow 
suppression, hemolysis, or hypothyroidism, and a March 2002 VA 
treatment record contains an opinion that the Veteran's anemia is 
most likely related to his psychiatric medications (all of which 
are nonservice-connected problems).  Notably, a lengthy (26 
years) time interval between service and the first postservice 
clinical notation of a disability for which service connection is 
sought is, of itself, a factor for consideration against a 
finding that the disability is service connected.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim alleging 
that a disability was aggravated by service).  The Veteran's own 
statements relating his current anemia to his service are not 
competent evidence.  He is a layperson, and the etiology of 
anemia is a complex medical question requiring medical expertise, 
and beyond resolution by lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the evidence of record raises an alternate (secondary 
service connection) theory of entitlement, such claim lacks legal 
merit as the psychiatric disability for  which medication 
implicated as the cause for the Veteran's anemia was prescribed 
is not service connected.  See 38 C.F.R. § 3.310.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against this claim; accordingly, it must be 
denied.  

Diabetes Mellitus

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to diabetes.  The earliest 
clinical notation of diabetes is in a July 2000 private treatment 
record from DePaul Medical Center that diagnosed the Veteran as a 
possible mild diabetic.  A December 2000 DePaul Medical Center 
treatment record noted the Veteran had a past medical history 
that included borderline type 2 diabetes mellitus.  

At the July 2009 Travel Board hearing, the Veteran reported that 
no doctor has told him his diabetes might be related to service.  
He also could not recall receiving any treatment for diabetes 
prior to 2004.  

It is not in dispute that the Veteran has diabetes mellitus.  
However, his STRs are silent for complaints, findings, or a 
diagnosis of diabetes.  Hence, service connection for diabetes on 
the basis that it became manifest in service, and persisted, is 
not warranted.  Furthermore, as there is no evidence that 
diabetes was manifested in the first postservice year, service 
connection for such disability on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. § 1112) is also not warranted.  

Given the above, to establish service connection for his diabetes 
the Veteran must affirmatively show, by competent (medical) 
evidence, that the diabetes is related to (was incurred in or 
aggravated by) his service.  He has presented no such evidence, 
and has indicated that he is unaware that any such evidence may 
exist.    

Consequently, the preponderance of the evidence is against the 
Veteran's claim of service connection for diabetes, and, such 
claim must be denied.  

Hypertension

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to hypertension.  The earliest 
clinical notation of hypertension is in a July 2000 private 
treatment record from DePaul Medical Center that noted the 
Veteran had a history of hypertension.  

In approximately February or March 2002, the Veteran suffered a 
cerebrovascular accident (CVA).  A March 2002 VA discharge 
summary report diagnosed the Veteran with "[l]eft MCA 
distribution [CVA] with right lower facial droop and right 
hemiparesis, possibly a pure motor lacune, below the level of 
resolution of standard CT scanning."  

At the July 2009 Travel Board hearing, the Veteran reported that 
no doctor has told him his hypertension might be related to 
service.  He also could not recall receiving any treatment for 
his hypertension prior to 2004.  

It is not in dispute that the Veteran has hypertension.  However, 
there is no evidence that such disability was manifested in 
service.  Accordingly, service connection for hypertension on the 
basis that it became manifest in service is not warranted.  
Furthermore, as there is no evidence that hypertension was 
manifested in the first post-service year, service connection for 
such disability on a presumptive basis (as a chronic disease 
under 38 U.S.C.A. § 1112) is also not warranted.  

Given the above, to establish service connection for hypertension 
the Veteran must affirmatively show, by competent (medical) 
evidence, that his hypertension is causally related to (was 
incurred in or aggravated by) his service.  He has presented no 
such evidence.  Significantly, there is no competent evidence 
that hypertension was manifested prior to 2000.  Such a lengthy 
(25 years) interval between service and the initial postservice 
clinical manifestation of hypertension is, of itself, a factor 
weighing against a finding of service connection.  See Maxson, 
230 F.3d at 1333.  

The preponderance of the evidence is against the Veteran's claim 
of service connection for hypertension.  Accordingly, such claim 
must be denied.  

SMP Based on the Need for Regular A&A

At the outset, the Board notes that an interim (October 2006) 
rating decision granted the Veteran entitlement to SMP benefits 
at the housebound rate.  Hence, the sole issue remaining is 
entitlement to SMP at the A&A rate.  

Under the applicable criteria, increased pension is payable to a 
Veteran by reason of the need for regular A&A.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.351(a)(1). 

The need for A&A means helplessness or being so nearly helpless 
as to require the regular A&A of another person.  38 C.F.R. 
§ 3.351(b).  To establish entitlement to special monthly pension 
based on the need for regular aid and attendance, the Veteran 
must be a patient in a nursing home on account of mental or 
physical incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or less; 
or have a factual need for regular aid and attendance of another 
person.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  

Determinations as to the need for regular A&A must be based on 
actual requirements of personal assistance from others.  In 
making such determinations, consideration is given to such 
conditions as: inability of the appellant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of the appellant 
to feed himself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 C.F.R. 
§ 3.352(a).  

The particular personal functions which the appellant is unable 
to perform should be considered in connection with his condition 
as a whole.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a favorable 
rating may be made.  It is only necessary that the evidence 
establish that the appellant is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that a Veteran is so helpless as to be in need of 
regular aid and attendance will not be based solely upon an 
opinion that his condition is such as would require him to be in 
bed.  They must be based on the actual requirement of personal 
assistance from others.  Id.  

The Veteran's disabilities were found by the RO to include: 
schizoaffective disorder; residuals of a CVA; tinea; diabetes 
mellitus; hypertension; headaches; and various other (lesser 
disabling) disabilities.  Notably, he is not domiciled in a 
nursing home, nor is he blind or nearly blind.  Consequently, to 
establish entitlement to compensation at the A&A rate, he must 
show that his disabilities require him to have the regular aid 
and assistance of another person.  

VA treatment records reveal that the Veteran is able to follow 
his (low fat, low sugar) diet, he exercises daily, and is able to 
take care of himself.  His visual acuity without glasses was, at 
worst, 20/100 in the right eye, and 20/125 in the left eye.  See 
January 11, 2007 Hampton VA Medical Center treatment report.  In 
January 2008, he requested a cane to help him with stability; it 
was noted he usually walks a half mile per day.  A February 2008 
treatment record notes that he received a cane and was walking 2-
4 miles daily.  It has been consistently noted that he is self-
reliant in activities of daily living (a November 2006 VA 
treatment record even notes that he helps his girlfriend with 
household chores).  A January 2009 VA treatment record notes that 
he has no daily living activities problems.  

At the July 2009 Travel Board hearing, the Veteran testified that 
his girlfriend helps him, but that he can eat, go to the 
bathroom, and bathe and wash by himself, and take his own 
medicine.  He related that he is constantly tired, and that he 
takes medication, including pain pills, for various nonservice-
connected disabilities.  

The Board finds that the evidence of record (showing he is 
neither blind nor in a nursing home) clearly establishes that the 
Veteran does not meet the legal criteria which provide for 
entitlement to SMP without consideration of actual need for 
regular assistance of another person; nor is he factually shown 
to require the regular aid and attendance of another person.  In 
this regard, the Board finds especially probative the 
findings/observations throughout in VA treatment records that he 
is able to independently take care of himself, as well as his 
hearing testimony essentially indicating that he is able to tend 
to self-care functions unassisted.  Accordingly, the Board finds 
that the preponderance of the evidence is against this claim, and 
that it must be denied.  


ORDER

Service connection for anemia is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for hypertension is denied.  

Entitlement to SMP based on the need for regular A&A is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


